

Exhibit 10.1
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
This Settlement Agreement and Mutual Release (“Settlement Agreement”), dated as
of May 26, 2017, is entered into by and between, on the one hand, Renova
Energia, S.A. (“Renova”), and on the other hand, TerraForm Global, Inc.,
TerraForm Global, LLC, TerraForm Global Brazil Holding B.V., and TERP GLBL
Brasil I Participações Ltda. (together with TerraForm Global, Inc., TerraForm
Global, LLC, and TerraForm Global Brazil Holding B.V., the “Global Parties” and
each a “Global Party”). Renova and the Global Parties are referred to in this
Settlement Agreement collectively as the “Parties,” and each individually as a
“Party.”
WITNESSETH
WHEREAS, on or about July 15, 2015, that certain Securities Swap Agreement (the
“Salvador Swap Agreement”) was entered into by and among TerraForm Global, Inc.,
TerraForm Global, LLC, and SunEdison, Inc., on the one hand, and Renova, on the
other hand, pursuant to which Renova agreed to sell to TerraForm Global Brazil
Holding B.V., and TerraForm Global Brazil Holding B.V. agreed to acquire from
Renova, all of the issued and outstanding ordinary shares of various Renova
subsidiaries that owned the Salvador wind project, payable in shares of Class A
common stock, par value US$0.01, of TerraForm Global, Inc. (the “Class A
Shares”);
WHEREAS, on or about May 18, 2017, a notice of claims in connection with the
Salvador Swap Agreement (the “SSA Claims”) was sent to Renova;
WHEREAS, on or about July 15, 2015, that certain Securities Purchase Agreement
(the “Bahia Agreement”) was entered into by and among TerraForm Global, Inc. and
SunEdison, Inc., on the one hand, and Renova, on the other hand, pursuant to
which Renova agreed to sell to TERP GLBL Brasil I Participações Ltda., and TERP
GLBL Brasil I Participações Ltda. agreed to acquire from Renova, all of the
issued and outstanding ordinary shares of various Renova subsidiaries that owned
the Bahia wind project, payable in Class A Shares;
WHEREAS, on or about July 15, 2015 that certain Securities Purchase Agreement
(the “Espra Agreement,” and together with the Salvador Swap Agreement and Bahia
Agreement, the “Phase I Agreements”) was entered into by and among TerraForm
Global, Inc. and SunEdison, Inc., on the one hand, and Renova, on the other
hand, pursuant to which Renova agreed to sell to TERP GLBL Brasil I
Participações Ltda., and TERP GLBL Brasil I Participações Ltda. agreed to
acquire from Renova, a subsidiary of Renova that owned the Espra hydroelectric
project (the “Espra Project”);


1

--------------------------------------------------------------------------------




WHEREAS, on or about July 15, 2015, that certain Securities Swap Agreement (the
“Phase II Agreement”) was entered into by and among TerraForm Global, Inc.,
TerraForm Global, LLC and SunEdison, Inc., on the one hand, and Renova, on the
other hand, pursuant to which Renova agreed to sell to TerraForm Global, LLC,
and TerraForm Global, LLC agreed to acquire from Renova, certain other renewable
energy projects, payable in Class A Shares;
WHEREAS, on or about July 19, 2015, with the consent of Renova, TerraForm
Global, Inc. and TerraForm Global, LLC assigned all of their rights and
obligations under the Phase II Agreement to SunEdison, Inc., SunEdison, Inc.
assumed all of the obligations of TerraForm Global, Inc. and TerraForm Global,
LLC under such agreement and TerraForm Global, Inc. and TerraForm Global, LLC
were each released from all of their obligations thereunder;
WHEREAS, on December 1, 2015, the Phase II Agreement terminated automatically
pursuant to its terms;
WHEREAS, on or about July 31, 2015, that certain Put/Call Agreement (as amended,
the “Put/Call Agreement”) was signed by SunEdison, Inc. and Renova;
WHEREAS, on or about September 18, 2015, that certain Omnibus Closing Agreement
(the “Omnibus Closing Agreement”) was entered into by and among TerraForm
Global, LLC, TerraForm Global, Inc., SunEdison, Inc., TerraForm Global Brazil
Holding B.V., TERP GLBL Brasil I Participações Ltda., and Renova, pursuant to
which the transactions contemplated by the Salvador Swap Agreement and the Bahia
Agreement were consummated;


WHEREAS, on or about September 18, 2015, that certain Escrow Agreement (the “JPM
Escrow Agreement”) was entered into by and among Renova, TERP GLBL Brasil I
Participações Ltda., and Banco J.P. Morgan S.A., pursuant to which, among other
things, BRL$20,000,000.00 was deposited with Banco J.P. Morgan S.A. as Escrow
Agent, to be released pursuant to the terms of Section 2.5(b) of the Bahia
Agreement;


WHEREAS, on or about September 18, 2015, that certain Escrow Agreement (the
“Citi Escrow Agreement”) was entered into by and among Renova, TerraForm Global
Brazil Holding B.V., and Citibank, N.A., pursuant to which, among other things,
313,333 Class A Shares registered in the name of Renova were deposited as
Remediation Escrow Shares (as defined in the Citi Escrow Agreement) and
subsequently released to Renova, and 792,495 Class A Shares registered in the
name of Renova were deposited as Operational Escrow Shares (as defined in the
Citi Escrow Agreement) and remain in escrow with Citibank, N.A. as Escrow Agent,
to be released pursuant to the terms of Section 2.5(b) of the Salvador Swap
Agreement;


WHEREAS, on or about September 18, 2015, that certain Registration Rights
Agreement (the “Registration Rights Agreement,” together with the Phase I
Agreements, the Phase II Agreement, the Put/Call Agreement, the Omnibus Closing
Agreement, the Citi Escrow Agreement, and the JPM Escrow Agreement, as amended,
along with any joinders and side letters thereto, the “Agreements”) was entered
into by and among Renova and TerraForm Global,


2

--------------------------------------------------------------------------------




Inc., pursuant to which TerraForm Global, Inc. agreed to grant Renova certain
rights with respect to the registration of TerraForm Global, Inc. stock;


WHEREAS, the sale of the Espra Project did not close, and all claims related to
the Espra transaction were settled and released on or about March 29, 2016;
WHEREAS, on or about March 31, 2016, Renova notified SunEdison, Inc. and
TerraForm Global, LLC that it was exercising its put option of 7,000,000 Class A
Shares pursuant to the Put/Call Agreement;
WHEREAS, on or about May 18, 2016, Renova sent a letter to TerraForm Global,
Inc. seeking to require TerraForm Global, Inc. to purchase Renova’s 7,000,000
Class A Shares pursuant to the terms of the Put/Call Agreement;
WHEREAS, on or about July 14, 2016, Renova commenced an arbitration captioned
Renova Energia S.A. (Claimant) vs. TerraForm Global, Inc., TerraForm Global,
LLC, TerraForm Global Brazil Holding B.V., and TERP GLBL Brasil I Participações
Ltda. (Respondents), Case # Nr 59/2016/SEC4 in the Centre for Arbitration and
Mediation Brazil-Canada Chamber of Commerce (the “CAM-CCBC”) against the Global
Parties (the “Arbitration”) by filing with the CAM-CCBC a Request for
Arbitration, dated as of July 14, 2016 (the “Request for Arbitration”),
asserting certain claims related to, among other things, Renova’s acquisition
and ownership of TerraForm Global, Inc. stock (all of the claims asserted in the
Request for Arbitration shall hereinafter be referred to as the “Renova
Claims”);
WHEREAS, on or about August 18, 2016, the Global Parties filed with the CAM-CCBC
an Answer To The Request For Arbitration, dated as of August 18, 2016 (the
“Answer”), in which the Global Parties provided a general denial of the Renova
Claims, sought to dismiss the Renova Claims for failure to join SunEdison, Inc.
(together with each of its direct and indirect subsidiaries and affiliates other
than TerraForm Global, Inc. and TerraForm Global, Inc.’s direct and indirect
subsidiaries, “SunEdison”), and asserted certain counterclaims in the
Arbitration (all of the counterclaims asserted in the Answer shall hereinafter
be referred to as the “Global Claims”);
WHEREAS, on or about September 23, 2016, Renova filed Proof of Claim No. 4097 in
the jointly-administered chapter 11 cases of SunEdison, Inc. and certain of its
direct and indirect subsidiaries and affiliates (collectively, the “SunEdison
Debtors”), captioned In re: SunEdison, Inc., et al., No. 16-10992 (SMB)
(S.D.N.Y.) (the “SunEdison Bankruptcy”) asserting certain claims against
SunEdison, Inc., including claims in connection with the Phase I Agreements, the
Put/Call Agreement and the Omnibus Closing Agreement (including all claims (as
defined in the U.S. Bankruptcy Code) that are or could have been asserted
therein, the “Renova Proof of Claim”);


3

--------------------------------------------------------------------------------




WHEREAS, a dispute has arisen between the Global Parties and Renova, as
described in the Request for Arbitration and the Answer, including the Renova
Claims and the Global Claims, and other disputes could arise in the future
between any or all of the Global Parties and Renova concerning or related in any
way to the Renova Claims, the Global Claims, the SSA Claims or the transactions,
occurrences, events, conduct and claims described or referenced in the foregoing
recitals, the Request for Arbitration, the Answer and the Renova Claims and the
Global Claims (collectively, the “Disputes”);
WHEREAS, on March 6, 2017, Orion US Holdings 1 L.P. and BRE GLBL Holdings Inc.,
affiliates of Brookfield Asset Management Inc. (collectively, “Brookfield”)
entered into an Agreement and Plan of Merger (the “Merger Agreement”) pursuant
to which Brookfield will acquire TerraForm Global, Inc., and which transaction
is expected to close during the second half of 2017;
WHEREAS, pursuant to that certain Purchase & Sale Agreement (the “Purchase &
Sale Agreement”), dated as of the date hereof, between Orion US Holdings 1 L.P.,
Brookfield Infrastructure Fund III-A (CR), L.P., Brookfield Infrastructure Fund
III-A, L.P., Brookfield Infrastructure Fund III-B, L.P., Brookfield
Infrastructure Fund III-D, L.P., Brookfield Infrastructure Fund III-D (CR),
L.P., and Renova, Orion US Holdings 1 L.P. has agreed to purchase 19,535,004
Class A Shares held by Renova, which represent 100% of the Class A Shares held
by Renova, other than the Operational Escrow Shares; and
WHEREAS, the Parties now desire to resolve the Disputes, in their entirety, by
mutual agreement to, among other things, avoid the considerable expense and
inherent risk and uncertainty of arbitration and litigation.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:
Section 1.Defined Terms: Capitalized terms in this Settlement Agreement shall
have the same meaning as set forth in the Agreements unless otherwise defined
herein.
Section 2.Settlement Payment: The settlement amount payable by the Global
Parties under this Settlement Agreement is Fifteen Million Dollars
(US$15,000,000.00) (the “Settlement Payment”), which shall consist of (a)
US$7,713,570.90 (the “US Dollar Settlement Payment Amount”) and (b) all of the
funds currently held in the escrow account maintained by Banco J.P. Morgan S.A.
pursuant to the JPM Escrow Agreement or subject to the terms of the JPM Escrow
Agreement, which would otherwise be released to, and the property of, the Global
Parties. Within five (5) business days of the execution of this Settlement
Agreement by all Parties, TerraForm Global, LLC shall cause to be paid to U.S.
Bank, N.A., as escrow agent (the “Settlement Payment Escrow Agent”) the US
Dollar Settlement Payment Amount. At the time of


4

--------------------------------------------------------------------------------




the satisfaction of all of the conditions set forth in Section 6 (other than
those conditions that by their nature are to be satisfied at the Effective Time,
but subject to the satisfaction of those conditions) (the “Effective Time”),
Renova and TerraForm Global, LLC shall execute and deliver to the Settlement
Payment Escrow Agent a joint instruction in the form of Exhibit A with respect
to the release of the US Dollar Settlement Payment Amount to Renova (the “Joint
Instruction”) and Settlement Escrow Agent shall not release the US Dollar
Settlement Payment Amount until it receives such Joint Instruction. Renova and
TerraForm Global, LLC agree not to unreasonably delay executing and delivering
the Joint Instruction.
Section 3.Termination of Proceedings and Recoupment of Fees: At the Effective
Time and conditioned upon the Closing (as defined in the Purchase & Sale
Agreement) (including the payment to Renova of the Purchase Price (as defined in
the Purchase & Sale Agreement)) having occurred at the Effective Time, Renova
and the Global Parties shall file with the CAM-CCBC an executed copy of the
joint stipulation attached hereto as Exhibit B withdrawing all claims and
counterclaims in the Arbitration, including all the Renova Claims and all the
Global Claims, with prejudice, and providing that each party to the Arbitration
shall bear its own costs (the “Joint Stipulation”). If, for any reason, the
filing of the executed Joint Stipulation does not result in immediate
termination with prejudice of the Arbitration, Renova and the Global Parties
shall cooperate and work together, and take such steps as may be necessary, to
cause the termination of the Arbitration with prejudice. The costs incurred by
any party in connection with such efforts shall be borne solely by that Party
unless agreed otherwise. Any and all recoupment or refund of administrative
fees, arbitrator fees and expenses, or any other sums advanced to the CAM-CCBC,
shall be refunded to the paying parties pro rata in accordance with each of the
paying parties’ respective total prior payments. In the event of any further
invoices associated with or arising from the Arbitration not otherwise covered
by the sums previously advanced to the CAM-CCBC, including but not limited to
administrative fees, arbitrator fees, and expenses of any kind, the costs of
these further invoices shall be borne equally by Renova and the Global Parties,
unless the corresponding expense was incurred solely by or on behalf of one
party, in which case that party shall have sole liability therefor.
Section 4.Release of Escrow Funds: Pursuant to Section 2 above and as part of
the Settlement Payment, at the Effective Time, Renova and TERP GLBL Brasil I
Participações Ltda. shall execute and deliver to Banco J.P. Morgan S.A. a
direction letter in the form of Exhibit C (the “JPM Direction Letter”) directing
Banco J.P. Morgan S.A. as Escrow Agent under the JPM Escrow Agreement to release
and deliver all funds currently in the J.P. Morgan escrow accounts subject to
the JPM Escrow Agreement, to and as directed by Renova. Upon execution and
delivery of the JPM Direction Letter and the Joint Instruction, the Global
Parties shall have no further obligation with respect to the J.P. Morgan escrow
account or with respect to the Settlement Payment, including, but not limited
to, any obligation to take any action whatsoever to remove any liens, orders or
encumbrances restricting Banco J.P. Morgan S.A. from


5

--------------------------------------------------------------------------------




transferring such escrow account funds to Renova, except for any liens, orders
or encumbrances directly caused or created by any Global Party.


Section 5.Transfer of Operational Escrow Shares: At the Effective Time, Renova
and TerraForm Global Brazil Holding B.V. shall execute and deliver to Citibank,
N.A. a direction letter in the form of Exhibit D (the “Citibank Direction
Letter”) directing Citibank, N.A. as Escrow Agent under the Citi Escrow
Agreement to release and deliver all of the Operational Escrow Shares to
TerraForm Global, Inc. or its designee. In addition to the foregoing, at the
Effective Time, Renova will deliver to TerraForm Global, Inc. or its transfer
agent, as applicable, all documentation required by TerraForm Global, Inc.’s
transfer agent for the transfer of the 792,495 Operational Escrow Shares (the
“Transfer Shares”) from Renova to TerraForm Global, Inc., including without
limitation (i) a transfer request form, signed by an officer of Renova,
providing instructions to such transfer agent regarding the transfer of the
Transfer Shares to TerraForm Global, Inc., with a medallion guarantee of the
signature on the transfer request form (and such medallion guarantee shall cover
the value of the Transfer Shares) and (ii) a copy of a certified corporate
resolution of Renova, dated within 180 days of the date of the transfer request
form, authorizing the applicable officer of Renova to effect the transfer of the
Transfer Shares to TerraForm Global, Inc. (all such documentation, the “Transfer
Documentation”).


Section 6.Conditions: The effectiveness of the releases of claims in accordance
with Section 7 is subject to the satisfaction of the following conditions:
a.
The Settlement Payment Escrow Agent shall have released the US Dollar Settlement
Payment Amount to Renova;

b.
Renova and the Global Parties shall have executed and filed the Joint
Stipulation with the CAM-CCBC withdrawing with prejudice the Renova Claims and
Global Claims.

c.
Renova and TERP GLBL Brasil I Participações Ltda. shall have delivered the
executed JPM Direction Letter to Banco J.P. Morgan S.A. as Escrow Agent under
the JPM Escrow Agreement;

d.
Renova and TerraForm Global Brazil Holding B.V. shall have delivered the
executed Citi Direction Letter to Citibank, N.A. as Escrow Agent under the Citi
Escrow Agreement;

e.
Renova shall have delivered the Transfer Documentation to TerraForm Global,
Inc.’s transfer agent;



6

--------------------------------------------------------------------------------




f.
The representations and warranties of the Parties set forth in Section 20 shall
be true and correct as of the date of this Settlement Agreement and as of the
Effective Time as though made on and as of such date;

g.
The Purchase & Sale Agreement shall have been duly authorized, executed and
delivered by the parties thereto and shall be in full force and effect and
enforceable against the parties thereto in accordance with its terms;

h.
The Closing (as defined in the Purchase & Sale Agreement), including the payment
to Renova of the Purchase Price (as defined in the Purchase & Sale Agreement),
shall have occurred at the Effective Time.

Section 7.Mutual Release: Effective immediately upon the Effective Time:
a.    Release of Claims Against Renova: The Global Parties, on behalf of
themselves and each of their current or former, direct and indirect, parent
companies, subsidiaries, and affiliates other than SunEdison, and their
respective assigns, predecessors, successors, related entities, employees,
agents, directors, officers, managers, members, stockholders, partners,
insurers, professionals, staff, and other representatives, in their capacities
as such (collectively, and excluding SunEdison, the “Purchaser Releasors”), for
good and valuable consideration, receipt and sufficiency of which is hereby
acknowledged, and having been represented by counsel and having been fully and
adequately informed as to the facts, circumstances, and consequences of this
Settlement Agreement, hereby forever, irrevocably, fully, and unconditionally
release, acquit, remise, and forever discharge Renova, and each of its current,
former, and future parent companies, subsidiaries, controlled companies,
divisions, affiliates, ventures, predecessors, successors, related entities, and
their respective former and present employees, attorneys, agents, insurers,
directors, officers, trustees, principals, members, managers, stockholders,
owners, partners, insurers, professionals, staff, spouses, heirs, executors,
administrators, and other representatives, successors, and assigns
(collectively, the “Seller Releasees”), from and against any and all claims,
liens, demands, charges, actions, causes of action, suits, legal proceedings,
arbitration proceedings or claims in arbitration or, or otherwise in nature,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, indemnities, variances,
trespasses, damages whenever incurred, costs, expenses, attorneys’ fees,
compensation, fines, penalties, losses, judgments, extents, executions,
obligations, complaints, and liabilities of any kind, nature, or description, in
any capacity whatsoever, whether in law or in equity, whether compulsory or
permissive, whether sounding in tort, contract, statutory, or regulatory
violation, claims for contribution, or otherwise, under the laws of any
jurisdiction of the United States, Brazil or any other country in the world,
that the Purchaser Releasors, or any of them, ever had, now have, or hereafter
can,


7

--------------------------------------------------------------------------------




shall or may have, whether known or unknown, discovered or undiscovered,
suspected or unsuspected, foreseen or unseen, vested or contingent, accrued or
unaccrued, liquidated or unliquidated, asserted or unasserted, matured or
unmatured, direct or indirect, derivative or subrogated, individual, class,
representative, or other capacity, from the beginning of the world to any and
all dates in the future against the Seller Releasees, or any of them,
individually, collectively, or in any combination, directly or indirectly, that
arise out of, are based upon or relate in any way to the Disputes, including but
not limited to the Renova Claims, the Global Claims, and the SSA Claims and to,
in whole or in part, facts, occurrences, transactions, statements, events,
conduct or other matters described, referenced, alleged in or relating in any
way to the Disputes (collectively, the “Purchaser Released Claims”); provided,
however, that nothing in this Section 7(a) shall affect the obligations of the
Parties under this Settlement Agreement or the Purchase & Sale Agreement, or
release any claim to enforce this Settlement Agreement or the Purchase & Sale
Agreement.


b.    Release of Claims against the Global Parties: Renova, on behalf of itself
and each of its current or former, direct and indirect, parent companies,
subsidiaries, and affiliates, and their respective assigns, predecessors,
successors, related entities, employees, agents, directors, officers, managers,
members, stockholders, partners, insurers, professionals, staff, and other
representatives (collectively, the “Seller Releasors”), for good and valuable
consideration, receipt and sufficiency of which is hereby acknowledged, and
having been represented by counsel and having been fully and adequately informed
as to the facts, circumstances, and consequences of this Settlement Agreement,
hereby forever irrevocably, fully, and unconditionally release, acquit, remise,
and forever discharge the Global Parties, and each of their current, former, and
future parent companies, subsidiaries, controlled companies, divisions,
affiliates, ventures, predecessors, successors, and related entities, and their
respective former and present employees, attorneys, agents, insurers, directors,
officers, trustees, principals, members, managers, stockholders, owners,
partners, insurers, professionals, staff, spouses, heirs, executors,
administrators, and other representatives, successors, and assigns (other than
SunEdison in each case) (collectively, the “Purchaser Releasees”), from and
against any and all claims, liens, demands, charges, actions, causes of action,
suits, legal proceedings, arbitration proceedings or claims in arbitration, or
otherwise in nature, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements,
indemnities, variances, trespasses, damages whenever incurred, costs, expenses,
attorneys’ fees, compensation, fines, penalties, losses, judgments, extents,
executions, obligations, complaints, and liabilities of any kind, nature, or
description, in any capacity whatsoever, whether in law or in equity, whether
compulsory or permissive, whether sounding in tort, contract, statutory, or
regulatory violation, claims for contribution, or otherwise, under the laws of
any jurisdiction of the United States, Brazil or any other country in the world,
that the Seller Releasors, or any of them, ever had, now have, or hereafter can,
shall or may have, whether known or unknown, discovered or


8

--------------------------------------------------------------------------------




undiscovered, suspected or unsuspected, foreseen or unseen, vested or
contingent, accrued or unaccrued, liquidated or unliquidated, asserted or
unasserted, matured or unmatured, direct or indirect, derivative or subrogated,
individual, class, representative, or other capacity from the beginning of the
world to any and all dates in the future against the Purchaser Releasees, or any
of them individually, collectively, or in any combination, directly or
indirectly, that arise out of, are based upon or relate in any way to the
Disputes, including but not limited to the Renova Claims, the Global Claims, and
the SSA Claims and to, in whole or in part, facts, occurrences, transactions,
statements, events, conduct or other matters described, referenced, alleged in
or relating in any way to the Disputes and any and all claims for
non-contractual indemnification, contribution or related claims that have been,
or could be, asserted by Renova or its affiliates against the Global Parties
with respect to the Disputes (collectively, the “Seller Released Claims”);
provided, however, that nothing in this Section 7(b) shall affect the
obligations of the Parties under this Settlement Agreement or the Purchase &
Sale Agreement, or release any claim to enforce this Settlement Agreement or the
Purchase & Sale Agreement.


Section 8.Waiver of California Civil Code § 1542 and Similar Provisions: The
Parties acknowledge the risk that, subsequent to the execution of this
Settlement Agreement, they may discover, incur, or suffer damages based upon
claims concerning or relating in any way to the Disputes, which were unknown or
unanticipated at the time this Settlement Agreement was executed and which are
within the scope of the releases provided for by this Settlement Agreement. The
Parties acknowledge that they are assuming the risk of such unknown and
unanticipated claims and agree that this Settlement Agreement applies to such
unknown and unanticipated claims. As such, the Parties expressly waive the
benefits of California Civil Code § 1542, and any similar provision in any
jurisdiction other than California. California Civil Code § 1542 provides:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Section 9. No Admission of Liability: Nothing contained in this Settlement
Agreement shall constitute or be construed as an admission or adjudication,
express or implied, of any liability whatsoever with respect to the Disputes, or
any issue of fact, law, or liability of any type or nature with respect to any
matter whether or not referred to herein, and none of the Parties hereto has
made such an admission. Further, this Settlement Agreement shall not be used


9

--------------------------------------------------------------------------------




as evidence of any admission of liability or wrongdoing for any purpose
whatsoever other than as strictly necessary to enforce its terms.
Section 10. Confidentiality: Other than the information disclosed in the Joint
Stipulation, the Parties agree to keep all matters relating to this Settlement
Agreement confidential and agree not to disclose this Settlement Agreement or
its terms, except as may be required in connection with: (1) the preparation and
filing of audits, tax returns or other legal or financial advice, provided that
the accounting, legal or financial advisor has a reasonable need to know such
information for the purpose of giving such legal or financial advice; (2) by the
order of a court or arbitration tribunal of competent jurisdiction; (3) the
requirements of any regulatory body or agency including but not limited to the
Securities and Exchange Commission, including disclosure requirements; (4) any
action between the Parties arising from an alleged breach of this Settlement
Agreement or the Purchase & Sale Agreement; (5) the procurement or exercise of
insurance coverage, and any claims, benefits or proceedings related thereto; (6)
as otherwise required by law, including but not limited to disclosure in
response to a validly issued subpoena or other legal process; or (7) as
reasonably necessary in conducting business with third parties that have a bona
fide interest in understanding the assets and/or liabilities of a Party, such as
lenders, investors, insurers, other insureds, successors, and assigns.
Section 11. Cooperation: The Parties agree to perform any services or actions
reasonably necessary to carry out the terms and conditions of this Settlement
Agreement and the transactions contemplated hereby, including, without
limitation, the execution and delivery of reasonable additional documents,
instruments, conveyances, and/or assurances, in good faith and, further, agree
to reasonably communicate and cooperate with one another in this regard.
Section 12. Entire Agreement: Except as otherwise provided herein, this
Settlement Agreement shall constitute the entire agreement among the Parties
pertaining to the subject matter hereof and supersedes all prior or
contemporaneous agreements and understandings, whether written or oral, of the
Parties in connection herewith. No covenant, representation, or condition not
expressed in this Settlement Agreement shall be binding upon the Parties or
affect any express provision of this Settlement Agreement.
Section 13. Governing Law: The Parties acknowledge that this Settlement
Agreement shall be deemed made and entered into in the State of New York and
shall be governed by and in accordance with the laws of the State of New York,
without regard to the conflict of law principles thereof that would result in
the application of the law of another jurisdiction.
Section 14. Jurisdiction/Venue/Waiver of Jury Trial: The Parties hereby
irrevocably submit to the exclusive personal jurisdiction of the courts of the
State of New York located in New York County and the United States District
Court for the Southern District of New York, solely in respect of the
interpretation and enforcement of the provisions of this Settlement


10

--------------------------------------------------------------------------------




Agreement, and hereby waive, and agree not to assert, as a defense in any
action, suit or proceeding for the interpretation or enforcement hereof, that it
is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in such courts or that such courts are an
inconvenient forum, or that the venue of such courts may not be appropriate or
that this Settlement Agreement may not be enforced in or by such courts, and the
Parties irrevocably agree that all claims with respect to such action, suit or
proceeding shall be heard in such a court of the State of New York or the United
States District Court for the Southern District of New York. The Parties hereby
consent to and grant any such court jurisdiction, to the extent permitted by
law, over the subject matter of such action, suit or proceeding and agree that
mailing of process or other papers in connection with any such action, suit or
proceeding in the manner provided in Section 24 shall be valid, effective and
sufficient service thereof. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS SETTLEMENT AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS SETTLEMENT AGREEMENT OR THE TRANSACTION. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE
THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND
(iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS SETTLEMENT AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.
For the avoidance of doubt, the Parties acknowledge and agree that this Section
14 is not intended to waive, modify, or displace the dispute resolution clauses
in the Agreements.
Section 15. No Objection: Renova shall not object to any relief requested by the
SunEdison Debtors in connection with the transactions contemplated by the Merger
Agreement, including SunEdison's motion seeking the entry by the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
of the orders authorizing and approving the entry by SunEdison and any other
SunEdison Debtor party thereto into the Settlement Agreement, dated as of March
6, 2017, among Global, SunEdison and the other parties thereto, the Voting and
Support Agreement, dated as of March 6, 2017, among Global, SunEdison and the
other parties thereto, and any other agreement entered into in connection with
the transactions contemplated by the Merger Agreement to which any SunEdison
Debtor will be a party (such orders, the “Bankruptcy Court Orders” and such
motion, the “Motion”). Renova shall not object


11

--------------------------------------------------------------------------------




to, or join any person in objecting to, the Motion, and Renova shall not file or
support any motion, application, pleading or other document (or make any comment
on the record before the Bankruptcy Court) that is inconsistent with this
Settlement Agreement or that in any way undermines its support for the
Bankruptcy Court Orders.
Section 16. Specific Performance: The parties agree that irreparable damage
would occur in the event that any of the provisions of this Settlement Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that monetary damages would not be an adequate remedy therefor.
Accordingly, each party agrees that in the event of any breach or threatened
breach by any other party of any covenant or obligation contained in this
Settlement Agreement, the non-breaching party shall be entitled (in addition to
any other remedy that may be available to it whether at law or in equity,
including monetary damages) to (i) a decree or order of specific performance to
enforce the observance and performance of such covenant or obligation and (ii)
an injunction restraining such breach or threatened breach. In the event that
any action is brought in equity to enforce the provisions of this Settlement
Agreement, no party shall allege, and each party hereby waives the defense or
counterclaim, that there is an adequate remedy at law or an award of specific
performance is not an appropriate remedy for any reason at law or in equity.
Section 17. Counterparts: This Settlement Agreement may be executed and
delivered in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Settlement Agreement and any amendments or waivers hereto or thereto, to the
extent signed and delivered by means of a facsimile machine or by email delivery
of a “.pdf” format data file, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.
Section 18. Headings: Section headings in this Settlement Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Settlement Agreement for any other purpose.
Section 19. Advice of Counsel; No Reliance: Each of the Parties acknowledges and
agrees that it obtained the advice of counsel before entering into this
Settlement Agreement and is not relying upon any other Party concerning this
Settlement Agreement or any aspect of the transactions contemplated herein. No
Party is relying upon any statement, advice, counsel, disclosure, or
representation of any other Party or such other Party’s counsel other than as
expressly set forth in this Settlement Agreement.
Section 20. Representations and Warranties of the Parties: The Global Parties
hereby represent and warrant to Renova, and Renova hereby represents and
warrants to the Global Parties that:


12

--------------------------------------------------------------------------------




a.    Such Party is validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite corporate or similar
power and authority and has taken all corporate or similar action necessary in
order to authorize, execute, deliver and perform its obligations under this
Settlement Agreement.
b.    This Settlement Agreement has been duly authorized, executed and delivered
by such Party and, assuming the due authorization, execution and delivery of
this Settlement Agreement by the other Parties, constitutes a legal, valid and
binding obligation of such Party, enforceable against such Party in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
general principles of equity.
c.    The execution, delivery and performance of this Settlement Agreement by
such Party does not and will not constitute or result in (i) a breach or
violation of, or a default under, the certificate of incorporation or bylaws or
comparable governing documents of such Party, (ii) with or without notice, lapse
of time or both, a breach or violation of, a termination (or right of
termination) or a default or loss of a benefit pursuant to any contractual
obligation to which such Party or any of its subsidiaries is a party or (iii) a
violation of any provision of law applicable to such Party or any of its
properties or assets, except, in the case of clauses (ii) and (iii) above, as,
individually or in the aggregate, would not reasonably be expected to prevent,
impair, impede, delay or frustrate the ability of such Party to perform its
obligations hereunder on a timely basis.
d.    Other than filings under the Securities Exchange Act of 1934 or as set
forth in this Settlement Agreement, no action by (including any authorization,
notice, consent or approval) or in respect of, and no filing with, any
Governmental Entity is required for, or in connection with , the valid and
lawful authorization, execution, delivery and performance by such Party of this
Settlement Agreement.
Section 21. Amendments, Waivers, Modifications: No amendment, modification, or
waiver of any of the provisions of this Settlement Agreement shall be effective
unless the same shall be in writing and signed by the Party or Parties against
whom it is to be enforced, and then such amendment, modification, or waiver
shall be effective only in the specific instance and for the specific purpose
for which it is given. The failure of any Party to enforce any provision of this
Settlement Agreement in the event of a breach shall not constitute a waiver of
the breach or a waiver of any remedy available to the non-breaching Parties.
Section 22. Construction of Agreement: This Settlement Agreement shall not be
construed more strictly against one Party on the grounds that it, or any part of
it, may have been prepared by one Party or another, it being recognized that
this Settlement Agreement is the result of arm’s length negotiations between the
Parties and all Parties have contributed substantially and materially to the
preparation of this Settlement Agreement.


13

--------------------------------------------------------------------------------




Section 23. Severability: If any term, provision, covenant, or restriction of
this Settlement Agreement is held by a court of competent jurisdiction or other
governmental authority to be invalid, void, or unenforceable, the remainder of
the terms, provisions, covenants, and restrictions of this Settlement Agreement
shall remain in full force and effect and shall in no way be affected, impaired,
or invalidated so long as the economic or legal substance of the transactions
completed hereby is not affected in any manner materially adverse to any Party.
Upon such determination, the Parties shall negotiate in good faith to modify
this Settlement Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.
Section 24. Notices: Unless otherwise noted, any notice or correspondence under
this Settlement Agreement shall be sent by a nationally recognized overnight
courier to the Parties’ designated recipients at the addresses set out below or
such other addresses or recipients designated by a Party by written notice from
time to time;
Notices to Renova shall be sent to the attention of:


Renova Energia S.A
Avenida Roque Petroni Junior, 850, 14th floor
São Paulo, SP, Brazil
Attn: General Counsel, Gustavo Henrique Simoes dos Santos


With a copy to:


Tai-Heng Cheng, Esq.
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010


Notices to the Global Parties shall be sent to the attention of:


TerraForm Global, Inc.
7550 Wisconsin Ave., 9th Floor
Bethesda, MD 20814
Attn: General Counsel


With a copy to:


Stephen Baldini, Esq.
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036


14

--------------------------------------------------------------------------------








Section 25.
Signatures: A signature exchanged by facsimile or by electronic

means shall have the same effect as an original signature.


Section 26.
Binding Effect: This Settlement Agreement shall be binding on the

Parties and their respective heirs, successors, and assigns.




Remainder of Page Left Intentionally Blank


15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Settlement Agreement has been duly executed by the
Parties as of the date first written above.
Renova Energia, S.A.


By: /s/ Carlos Figueiredo Santos        
Name: Carlos Figueiredo Santos
Title: CEO, Renova Energia


By: /s/ Cristiano Corrêa de Barros        
Name: Cristiano Corrêa de Barros
Title: CFO, Renova Energia




TerraForm Global, Inc.


By: /s/ Peter Blackmore             
Name: Peter Blackmore
Title: Chairman and Interim Chief Executive Officer




TerraForm Global, LLC
By: /s/ Peter Blackmore             
Name: Peter Blackmore
Title: Chairman and Interim Chief Executive Officer




TerraForm Global Brazil Holding B.V.


By: /s/ S.I. Rep                
Name: S.I. Rep
Title: Managing Director




TERP GLBL Brasil I Participações Ltda.




By:_/s/ Alexandra Junior da Silva Nogueira
Name: Alexandra Junior da Silva Nogueira
Title: Administrator


16

--------------------------------------------------------------------------------






EXHIBIT A









--------------------------------------------------------------------------------







________, 2017
U.S. Bank National Association
ATTN: Global Corporate Trust Services
Address: 100 Wall Street, New York, NY 10005
Attention: Jean Clarke
E-mail: jean.clarke@usbank.com


RE:     Release of Escrow Funds


Dear Ms. Clarke:


Reference is made to that certain Escrow Agreement, dated May 24, 2017, by and
among Renova Energia S.A., TerraForm Global Operating, LLC and U.S. BANK
NATIONAL ASSOCIATION (the “Escrow Agreement”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Escrow Agreement.


Pursuant to Section 4 of the Escrow Agreement, the undersigned hereby instruct
you to release all of the Escrow Funds to Renova in accordance with the wire
instructions below.


Wire Instructions:


[to be provided]




Sincerely,


Renova Energia, S.A.


By:    ______________________
Name:    
Title:    


TerraForm Global Operating, LLC


By:    _______________________
Name:         
Title:     







--------------------------------------------------------------------------------







EXHIBIT B







--------------------------------------------------------------------------------















Arbitration in Accordance With the Rules of the Mediation and Arbitration Center
of the Brazil-Canada Chamber of Commerce








Case # Nr 59/2016/SEC4










RENOVA ENERGIA S.A.


Claimant


vs.


TERRAFORM GLOBAL, INC., TERRAFORM GLOBAL, LLC, TERRAFORM GLOBAL BRAZIL HOLDING
B.V. AND TERP GLBL BRASIL I PARTICIPAÇÕES S.A.


Respondents












São Paulo, __ May, 2017


__________________________________________


JOINT STIPULATION REGARDING
WITHDRAWAL WITH PREJUDICE OF ALL CLAIMS AND COUNTERCLAIMS
AND TERMINATION OF THIS ARBITRATION
__________________________________________







--------------------------------------------------------------------------------







Petitioner, Renova Energia, S.A. (“Petitioner”) and Respondents TerraForm
Global, Inc., TerraForm Global, LLC, TerraForm Global Brazil Holding B.V., and
TERP GLBL Brasil I Participações Ltda. (collectively “Respondents”) hereby
submit this Joint Stipulation Regarding Withdrawal With Prejudice of All Claims
and Counterclaims and Termination of This Arbitration (“Joint Stipulation”) as
follows:
WHEREAS, Petitioner commenced the above-captioned arbitration (“Arbitration”) on
July 14, 2016 by filing a Request for Arbitration (“Request for Arbitration”)
with the Centre for Arbitration and Mediation Brazil-Canada Chamber of Commerce
(the “CAM-CCBC”);
WHEREAS, on August 18, 2016 Respondents filed an Answer To The Request for
Arbitration (“Answer”), denying Petitioner’s claims and asserting certain
counterclaims against Petitioner;
WHEREAS, Petitioner and Respondents (together, the “Parties”) have agreed, by
mutual agreement in order to avoid the considerable expenses and inherent risk
and uncertainty of arbitration, to resolve the disputes between them, including
but not limited to all claims asserted in the Request for Arbitration and all
counterclaims asserted in the Answer, and to withdraw all such claims and
counterclaims asserted in this Arbitration forever and with prejudice, and to
terminate this Arbitration immediately, with all Parties to bear their own
costs;
WHEREAS, the Parties have entered into a Settlement Agreement dated May 23, 2017
settling and releasing, inter alia, all claims asserted in the Request for
Arbitration and all counterclaims asserted in the Answer, and all other
potential claims and counterclaims between and among the Parties and certain
other persons and entities related in any way to, or arising out







--------------------------------------------------------------------------------





of, the transactions, statements, occurrences, events, conduct and claims
described or referenced in the Request for Arbitration or the Answer;
IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, counsel for
the Parties herein, that (1) all claims asserted in the Request for Arbitration
and all counterclaims asserted in the Answer are hereby and with immediate
effect withdrawn in full forever and with prejudice, without costs to any Party
against any other; (2) the Arbitration is accordingly discontinued and
terminated as of the date hereof, in full and with prejudice against all
Parties; and (3) the Arbitral Tribunal is discharged with immediate effect, the
Arbitrators are to take no further steps in furtherance of this Arbitration as
from the date hereof, and the Parties thank them for their service and
assistance in this matter;
IT IS FURTHER STIPULATED AND AGREED, that the Arbitral Tribunal shall not record
the Settlement Agreement in an arbitral award pursuant to Rule 10.8 of the
CAM-CCBC Arbitration Rules, and that any and all recoupment or refund of
administrative fees, arbitrator fees and expenses, or any other sums advanced to
the CAM-CCBC, shall be refunded to the paying parties pro rata in accordance
with each of the paying parties’ respective total prior payments. In the event
of any further invoices associated with or arising from the Arbitration,
including administrative fees, arbitrator fees, and expenses not otherwise
covered by the sums previously advanced to the CAM-CCBC, the costs of these
further invoices shall be borne equally by Petitioner and Respondents, unless
the corresponding expense was incurred solely by or on behalf of one party, in
which case that party shall have sole liability therefor.
IT IS FURTHER STIPULATED AND AGREED, that nothing contained in this Stipulation
shall constitute or be construed as an admission or adjudication, express or
implied, of any liability whatsoever with respect to the claims asserted in the
Request for Arbitration and







--------------------------------------------------------------------------------





the counterclaims asserted in the Answer, or any other matter, or any issue of
fact, law, or liability of any type or nature with respect to any matter whether
or not referred to herein, and none of the Parties hereto has made such an
admission. Further, this Stipulation shall not be used as evidence of any
admission of liability or wrongdoing for any purpose whatsoever other than as
strictly necessary to enforce its terms.
[Signatures on Following Page]







--------------------------------------------------------------------------------







STIPULATED this __ day of May, 2017


By: _____________________
Stephen M. Baldini
AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park
New York, NY 10036


Attorneys for Respondents


By: _____________________
Tai-Heng Cheng


QUINN EMANUEL URQUHART & SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, New York 10010


Attorneys for Petitioners









--------------------------------------------------------------------------------







EXHIBIT C







--------------------------------------------------------------------------------





Instrução Conjunta do Ajuste da Produção Operacional de Energia / Operational
Energy Production Joint Instruction Form


Data/Date: __ de maio de 2017 / May __ 2017


Para/To: Banco J.P. Morgan S.A.


Conta Controlada / Escrow Account:
Banco: Banco J.P. Morgan S.A. (no 376)
Agência / Branch: 0001
Conta Corrente / Deposit account No.: 1-103204-2
Titular das Contas / Account Holder: Renova Energia S.A.
CNPJ/MF: 08.534.605/0001-74


Prezados Senhores,


 
Dear Sirs,
Renova Energia S.A. e TERP GLBL Brasil I Participações Ltda., neste ato
representadas por Pessoas Autorizadas, nos termos do Contrato de Administração
de Conta Controlada celebrado entre as Partes e o Depositário, datado de 18 de
setembro de 2015 (“Contrato de Conta Controlada”), e para fins do disposto nas
Condições de Desembolso do Contrato de Conta Controlada, instruem o Depositário
a liberar a totalidade dos Recursos da seguinte forma:


 
Renova Energia S.A. and TERP GLBL Brasil I Participações Ltda., herein
represented by their Authorized Persons, in accordance with the provisions of
the Escrow Agreement executed among the Parties and the Escrow Agent, dated as
of September 18, 2015 (“Escrow Agreement”), and for the purpose of the
Disbursement Conditions of such Escrow Agreement, hereby instruct the Escrow
Agent to release the totality of the Funds, as follows:


Beneficiário / Beneficiary: Renova Energia S.A.
CNPJ/MF: 08.534.605/0001-74
Banco / Bank: Itaú (no 341)
Agência / Branch: 4893
Conta Corrente / Account: 12.204-6


Os termos iniciados com letra maiúscula utilizados e não definidos neste
instrumento terão o significado a eles atribuídos no Contrato de Conta
Controlada.
 
Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Escrow Agreement.


























--------------------------------------------------------------------------------









RENOVA ENERGIA S.A.


Por/By:_____________________________     Por/By:_____________________________

Nome/Name:                    Nome/Name:

Cargo/Title:                    Cargo/ Title:










TERP GLBL Brasil I Participações Ltda.


Por/By:____________________________    
Nome/Name:
Cargo/Title:











--------------------------------------------------------------------------------









EXHIBIT D







--------------------------------------------------------------------------------







May __, 2017


Citibank, N.A.
Citi Private Bank
One Sansome Street, 23rd Floor
San Francisco, CA 94104
Attention: Raafat Sarkis


RE: Release of Escrow Property – Preferred Custody Account 25D903214768


Dear Mr. Sarkis:


Reference is made to the Escrow Agreement in respect of the count listed above,
dated September 18, 2015, including Schedule A thereto (the “Escrow Agreement”).
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Escrow Agreement.


In accordance with the terms and conditions of the Escrow Agreement, including
Schedule A thereto, the undersigned hereby instruct you to release the balance
of the account, specifically 792,495 Operational Escrow Shares, to TerraForm.


[Signatures on Following Page]







--------------------------------------------------------------------------------







Sincerely,


Renova Energia, S.A.




By: _______________________
Name:
Title:




TerraForm Global Brazil Holding B.V.




By: _______________________
Name:
Title:











